—In a juvenile delinquency proceeding, Kenneth Jaffe, the attorney for Alex S., appeals from an order of the Family Court, Kings County (Pearce, J.), dated November 30, 2000, which directed him to pay $150 to the Lawyers’ Fund for Client Protection pursuant to 22 NYCRR 125.1 for failure to return after a luncheon recess and complete a juvenile delinquency trial held on November 29, 2000.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in imposing a sanction upon the nonparty-appellant, Kenneth Jaffe, for failure to appear for a scheduled trial (see, Hardy v Hardy, 281 AD2d 515). The appellant received adequate notice and was afforded a reasonable opportunity to be heard (see, 22 NYCRR 130-2.1 [d]; Matter of Gurwitch, 256 AD2d 180). Altman, J. P., Friedmann, Goldstein and Cozier, JJ., concur.